DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Objections
Claims 19 through 23 is objected to because of the following informalities:
Claim 19 recites “the number of conductor” in line 11, the examiner suggests “the number of conductors.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “substantially 10 micrometers or less” in line 6.
The phrase is unclear because the phrase could be understood that each conductor is less than about 10 micrometers or the phrase could be understood to mean that of the conductors most are less than 10 micrometers.     
 Claim 5 recites “substantially 10 micrometers or less” in line 3.
 The phrase is unclear because the phrase could be understood that each conductor is less than about 10 micrometers or the phrase could be understood to mean that of the conductors most are less than 10 micrometers.      
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 13 recites the length of each conductive path is substantially zero (0) micrometers in lines 1 and 2.  If the length is zero the conductive path does not exist.
   Claim 3 recites “substantially 10 micrometers or less” in line 6.
  Claim 5 recites “substantially 10 micrometers or less” in line 3.
Claim 18 recites “approximately ten (10) micrometers or less” in line 3.
Claim 22 recites “approximately ten (10) micrometers or less” in line 3.
Claim 23 recites “approximately ten (10) micrometers or less” in line 3.
When this limitation is interpreted in light of the specification (paragraph 50,57) the limitation is understood to include a length of zero, if the length of the conductor is zero the claim is unclear as to whether or not the conductor is present.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 19, 20, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park (US 9577640).
 Regarding claim 1.
Park teaches a device, comprising: a first row (row 3) of power supply pads (410) (fig 3,4a); a first row (row 1) of input/output (DQ) pads (420a,b) (fig 3,4a); a row of vias (630a), the first row of DQ pads (420a,b) positioned at least partially between the row of vias (630a,640) and the first row of power supply pads (420); and a number of conductors (m5), each via of the row of vias coupled, via an associated conductor of the number of conductors, to either a power supply pad of the first row of power supply pads or a DQ pad of the first row of DQ pads (fig 4b,4c) (column 3 line 50-column 5 line 40).
    Regarding claim 6.
 Park teaches an input/output circuit (400) including the row of vias (column 3 lines 40-60).
Regarding claim 7.
Park teaches a pitch associated with the first row of DQ pads is at least approximately twice a value of a pitch associated with the row of vias (fig 2).
Regarding claim 8.
Park teaches  each DQ pad of the first row (420b) of DQ pads is separated from an adjacent DQ pad of the first row of DQ pads by a conductor of the number of conductors (410) (fig 2).
Regarding claim 9.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 10.
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 11.
 Park teaches a device, comprising: a number of power supply pads (410) (fig 2); a number of input/output (DQ) pads (420a,b); and a number of vias (620a,630a,640,650), each via of the number of vias coupled, via an associated conductive path (M5), to either a power supply pad of the number of power supply pads (410) or a DQ pad of the number of DQ pads (420a,b) (fig 2,4a-4c); each conductive path for coupling a DQ pad of the number of DQ pads to an associated via of the number of vias having a length that is less than each conductive path for coupling a power supply pad of the number of power supply pads to an associated via of the number of vias (fig 4b,4c) (column 3 line 50-column 5 line 40).
Regarding claim 12
 Park teaches an input/output circuit (400) including the row of vias (column 3 lines 40-60).  
 Regarding claim 14.
 Park teaches each DQ pad (420a) of the number of DQ pads is shielded from an adjacent DQ pad of the number of DQ pads via a conductive path (fig 2,4a).
 Regarding claim 15.
Park teaches a value of a pitch associated with the number of DQ pads (420b) is at least approximately twice a value of a pitch associated with the number of vias (630a,640) (fig 2,4b,4c).
Regarding claim 16
 Park teaches a value of a pitch associated with the number of power supply pads (410) is substantially equal to the pitch associated with the number of DQ pads (420b) (fig 2).
 Regarding claim 17.
Park teaches the number of power supply pads (410) comprises a row of power supply pads and the number of DQ pads comprises a row of DQ pads (420a), the row of power supply pads offset from the row of DQ pads in at least two dimensions (fig 2).
Regarding claim 19.
Park teaches a system, comprising: at least one input device; at least one output device; at least one processor device (120) operably coupled to the input device and the output device (fig 6a) (column 7 lines 1-15); and at least one memory device operably coupled to the at least one processor device (column 6 lines 25-40) and comprising: a first number of bond pads (410); a second number of bond pads (420a,b) (fig 2); a number of conductors (M5) (fig 4b,c); and a number of vias (620a,640,610a,650), each via of the number of vias coupled, via an associated conductor of the number of conductors, to either a bond pad of the first number of bond pads or a bond pad of the second number of bond pads 
Regarding claim 20.
Park teaches each bond pad of the first number of bond pads (410) (fig 2) comprises a power supply pad and each bond pad of the second number of bond pads comprises an input/output (DQ) pad (420) (column 3 lines 45-55).
Regarding claim 21.
Park teaches each bond pad of the second number of bond pads (420a) is separated from an adjacent bond pad of the of the second number of bond pads by a conductor of the number of conductors coupling a bond pad of the first number of bond pads (410) to an associated via of the number of vias (fig 2).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9577640) as applied to claim 1 and further in view of Isa (US 2007/0085214).
Regarding claim 2.
Park teaches elements of the claimed invention above.
Park does not teach a second row of power supply pads.
Isa teaches a second row of power supply pads; and a second row of DQ pads, the second row of DQ pads positioned at least partially between the row of pads (1) and the second row of power supply pads (fig 6) (paragraph 40-42).
It would have been obvious to one of ordinary skill in the art to provide a second row of power supply and DQ pads in order to increase the number of connections between the internal circuitry and the external package with sufficient wiring width and space (Isa paragraph 5)
Regarding claim 4 
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817